United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-1240                                                    September Term, 2020
                                                               FILED ON: MAY 4, 2021

NUCLEAR ENERGY INSTITUTE,
                  PETITIONER

v.

U.S. NUCLEAR REGULATORY COMMISSION AND UNITED STATES OF AMERICA,
                  RESPONDENTS


                                On Petition for Review of an Order
                              of the Nuclear Regulatory Commission


       Before: MILLETT and PILLARD, Circuit Judges, and GINSBURG, Senior Circuit Judge.

                                         JUDGMENT

        The Nuclear Energy Institute petitions for review of a letter it received from the Nuclear
Regulatory Commission on September 16, 2019. We considered the Institute’s petition on the
briefs and oral argument of the parties. After fully considering the issues, we determined a
published opinion is not warranted. See D.C. Cir. R. 36(d). For the reasons stated below, it is

       ORDERED and ADJUDGED that the petition for review is DISMISSED.

        We would have jurisdiction to hear the Institute’s petition only if the 2019 Letter 1 were a
“final order[]” within the meaning of that term in the Hobbs Act. 28 U.S.C. § 2342(4). Because
the Letter is not a final order, we must dismiss the petition.

        There are two conditions for finality. First, the challenged order must “mark the
consummation of the agency’s decisionmaking process,” rather than being “tentative or
interlocutory.” Blue Ridge Env’t Def. League v. NRC, 668 F.3d 747, 753 (D.C. Cir. 2012)
(quoting Bennett v. Spear, 520 U.S. 154, 177 (1997)) (cleaned up). We agree with the parties
that the Letter was not tentative or interlocutory. The second requirement for finality is that the

1
 Letter from John W. Lubinksi, Nuclear Regul. Comm’n, to Ellen C. Ginsberg, Nuclear Energy Inst.,
ML19224A774 (Sept. 16, 2019).
                                                  1
order have “legal consequences,” meaning it “imposes an obligation, denies a right, or fixes
some legal relationship.” Id. at 753 (quoting Bennett, 520 U.S. at 177 and Nat. Res. Def.
Council, Inc. v. NRC, 680 F.2d 810, 815 (D.C. Cir. 1982)). This is where the Institute’s petition
fails.

         The Institute asserts the 2019 Letter “finally altered the requirements for nuclear power
plants to dispose of very low-level waste under the [Atomic Energy Act],” and thus imposed new
obligations on the Institute’s members. Pet’r’s Br. 18. It is clear the Commission did alter these
requirements at some point. In a 1985 opinion, the Commission’s legal director analyzed the
text, structure, and history of the Commission’s regulations, and concluded the Commission had
ceded jurisdiction over disposal of low-level waste to the Agreement States. The legal director
determined the Commission was “not at liberty” to reclaim this authority “without a rulemaking
proceeding, or by issuance of appropriate orders.” The next year, the Commission notified its
licensees of this understanding in Information Notice 86-90, stating: “[I]n Agreement States
NRC approval is not necessary for disposal ... of low-level radioactive waste from a nuclear
facility. Such approval is within the jurisdiction of the Agreement State.” Nuclear Regul.
Comm’n, Information Notice No. 86-90: Requests to Dispose of Very Low-Level Radioactive
Waste Pursuant to 10 CFR 20.302, (Nov. 3, 1986). The Commission maintained this position
for at least twenty-three years. 2 In the 2019 Letter the petitioner would have us review, however,
the Commission expressed the opposite view.

        When did this about-face occur? If it occurred prior to the 2019 Letter – that is, if the
Letter merely restated the Commission’s previously announced position – then the Letter is not a
final order and not reviewable. See Indep. Equip. Dealers Ass’n v. EPA, 372 F.3d 420, 425-27
(D.C. Cir. 2004).

        The Commission argues it changed tack in 2012 when it sent a letter to the Agreement
States clarifying which approvals are necessary in certain scenarios where a regulated party
wishes to dispose of low-level waste at a facility in another state. Nuclear Regul. Comm’n,
Clarification of the Authorization for Alternate Disposal of Material Issued Under 10 CFR
20.2002 and Exemption Provisions in 10 CFR (FSME-12-025), ML12065A038 (Mar. 13, 2012).
But that letter did not purport to alter the approval process for intra-state disposal (which is the
Institute’s principal concern). And although the letter was phrased ambiguously in some
respects, it is consistent with the approach prescribed in the 1986 Notice. 3 We conclude the

2
  In a draft guidance document published in 2009, the Commission advised: “For reactor licensees
submitting § 20.2002 requests, if both the reactor and the proposed disposal facility are located in the
same Agreement State, typically the State regulator will perform the review of the request, not NRC
staff.” Nuclear Regul. Comm’n, EPPAD 3.5: Review, Approval, and Documentation of Low-Activity
Waste Disposals in Accordance with 10 CFR 20.2002 and 10 CFR 40.13(a): Draft for Interim Use 15,
ML092460058 (superseded Oct. 2017).
3
  Scenario 4, for example, states that where an “NRC licensee requests authorization under 20.2002,” the
Commission would need to approve the request. FSME-12-025, at 2. Under either the old or new
approach, this would be the process for an NRC licensee in a non-Agreement State. The letter does not
say whether NRC licensees in an Agreement State may use their state’s 20.2002-equivalent provisions.
                                                    2
change did not occur in 2012.

        Alternatively, the Commission argues the change came in 2016, when it published
Regulatory Issue Summary 16-11 (the RIS). There, the Commission announced to all its
licensees that the 1986 Notice was “incorrect[]” and therefore superseded. The RIS “clarifi[ed]”
that “any licensee’s request for approval to dispose of” low-level radioactive waste “must be
submitted to the regulatory authority that issued the license for use of the radioactive material.”
For nuclear power plants, because the Commission is the licensing authority, “this request should
be made to the NRC.”

        Despite the seeming clarity of the above-quoted passages, the Institute argues the RIS did
not actually finalize the Commission’s change in interpretation, pointing to three disclaimers in
that document:

       - “The NRC expects recipients to review the information for applicability to their
         facilities and to consider actions, as appropriate. However, this RIS requires no
         specific action or written response on the part of an addressee.”

       - “Any action that licensees take to implement changes or procedures in accordance
         with the information contained in this RIS ensures compliance with current
         regulations, is strictly voluntary, and, therefore, is not a backfit.”

       - “A notice of opportunity for public comment on this RIS was not published in the
         Federal Register because it is informational and pertains to a staff position that does
         not represent a departure from current regulatory requirements and practice.”

        According to the Institute, these equivocations left its members unsure whether the RIS
was announcing “a mandatory, enforceable regulatory requirement” for nuclear power plants
with Agreement State approvals. Pet’r’s Br. 32; but see Appalachian Power Co. v. EPA, 208
F.3d 1015, 1022-23 (D.C. Cir. 2000) (holding boilerplate disclaimers of legal effect are not
dispositive). Even if we were to agree with the Institute’s understanding of the RIS as not a final
order – an issue we do not reach – we would still have to dismiss its petition.

        The Commission was unequivocal about its new position two years later. In 2018, during
a safety inspection, the Commission’s staff informed the South Texas Project Nuclear Operating
Company it was not in compliance with the RIS, and the Commission was “considering issuing a
minor violation.” South Texas, a member of the Institute, wrote to the Commission for
clarification, explaining its method for disposing of the low-level wastes in question had been
approved by the State of Texas prior to 2016. When the Commission wrote back to South Texas
on October 31, 2018, it stuck to its position that, by law, South Texas must seek approval from
the Commission, authorization from the State notwithstanding. Pet’r’s Br. 15 (“NRC thus took
the position,” in the response to South Texas, “that an existing, otherwise sound Agreement State
approval could not be relied upon by a licensee”). The Commission did not issue a minor
violation and assured South Texas it would “continue to exercise enforcement discretion ... while
the NRC staff evaluates regulatory options,” but that forbearance casts no doubt upon the
                                                   3
Commission’s position in 2018, which is clearly contrary to its original 1986 position. 4

       To be sure, the response to South Texas was not public nor was it addressed to “the
industry at large.” Pet’r’s Br. 29. The Institute, however, had become aware of it by February
2019. See Letter from Ellen C. Ginsberg, Nuclear Energy Inst., to Ho Nieh, Nuclear Regul.
Comm’n, at 1, 9-10 (Feb. 28, 2019) (discussing the Commission’s response to South Texas); cf.
Brotherhood of Locomotive Eng’rs and Trainmen v. Fed. R.R. Admin., 972 F.3d 83, 105-07
(D.C. Cir. 2020) (holding the time to challenge a final order runs from actual notice to the
aggrieved party). Therefore, by February 2019, the Institute was aware the Commission
considered the RIS to be mandatory and enforceable.

       The Institute nonetheless argues this case is controlled by Barrick Goldstrike Mines Inc.
v. Browner, where we said “a series of agency pronouncements,” including “a preamble plus a
guidance plus an enforcement letter from EPA could crystallize an agency position into final
agency action” for purposes of the Administrative Procedure Act. 215 F.3d 45, 49 (2000). 5
Assuming this dictum applies to finality for purposes of the Hobbs Act, and further assuming the
Commission’s position was still uncertain after the 2016 RIS, it follows only that the
Commission’s position was not final until it responded to South Texas. Indeed, the point made
in Barrick Goldstrike is that an initially non-binding guidance can harden into final agency
action when the agency threatens enforcement, see id.; Ctr. for Auto Safety v. NHTSA, 452 F.3d
798, 807 (D.C. Cir. 2006) (explaining Barrick Goldstrike thus); here the Commission threatened
enforcement in 2018.

        Coming as it did after the RIS and the response to South Texas, the 2019 Letter imposed
no new obligations on anyone. The Institute points out that the Letter said “any licensee’s
request ... must be submitted to the regulatory authority that issued the license for the use of the
radioactive material,” but that was not news; as the Institute well knows, the Commission was
there quoting the RIS. It then explained that “this requirement is based on the NRC’s
jurisdiction over the operation of nuclear power plants, which cannot be delegated” – its first
attempt at a legal rationale for its changed position. But “legal novelty” is not a legal effect and
does not “establish[] finality.” Valero Energy Corp. v. EPA, 927 F.3d 532, 537 (D.C. Cir. 2019).
Next it stated the staff intended to work with industry on a “streamlined approach” to this
problem in the future, but that did not make its position any less binding in the present. Finally,
the Letter stated the Commission would “consider enforcement discretion on a case-by-case
basis.” Yes, as the Institute notes, “enforcement discretion” implies the Commission viewed its

4
  The Commission also noted in the response: “[South Texas] has raised issues associated with the RIS
and with prior guidance. The NRC is evaluating the issue generically to provide further clarity.” The
Institute asserts this was a signal that “NRC might well change course” again. That has no bearing on
whether the agency’s position was final in 2018. See Appalachian Power, 208 F.3d at 1022 (“EPA may
think that because the Guidance ... is subject to change, it is not binding and therefore not final action....
But all laws are subject to change.”).
5
  The enforcement letter in Barrick was a warning, much like the response to South Texas. See
Appellant’s Br. 6, Barrick Goldstrike, Inc. v. Browner, 215 F.3d 45 (D.C. Cir. 2000) (No. 99-5298), 2000
WL 35585350.
                                                      4
position as enforceable but, as we have seen, that had been made express in the response to
South Texas in 2018.

       In sum, all the 2019 Letter did was confirm the Commission’s adherence to the position it
had previously taken: “It left the world just as it found it.” Indep. Equip. Dealers, 372 F.3d at
428. As a result, it was not a final order and we lack jurisdiction to review it.

        The Clerk is directed to withhold issuance of the mandate until seven days after
resolution of any timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b);
D.C. Cir. R. 41(b).

                                          Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk




                                                5